Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 1 of 9

United States District Court
District of Massachusetts

 

DAVID TRACEY, et al.,
Plaintiffs,

Civil Action No.
16-11620-NMG

Vv.

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY, et al.,

Defendants.

et ee et ee eee

 

MEMORANDUM & ORDER
GORTON, J.

Plaintiffs David B. Tracey, Daniel Guenther, Maria T.
Nicholson and Corrinne R. Fogg, individually and as
representatives of a class of participants and beneficiaries
(“plaintiffs”) on behalf of the Massachusetts Institute of
Technology Supplemental 401 (k) Plan (“the Plan”), filed a
complaint alleging breach of fiduciary duty by Massachusetts
Institute of Technology (“MIT”) and related parties
(collectively “defendants”) with respect to the supervision of
MIT's employee-sponsored defined contribution plan under the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §§

1101-1461.
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 2 of 9

Defendants filed a motion to strike plaintiffs’ demand for
a jury trial and in February, 2019, Magistrate Judge Marianne

Bowler allowed defendants’ motion to strike (Docket No. 187).

Pending before this Court is plaintiffs’ objections to the
Magistrate Judge’s order to strike plaintiffs’ demand for a jury
trial. For the reasons set forth below, the decision of the

Magistrate Judge to strike plaintiffs’ jury demand is affirmed.

I. Legal Analysis

A. Standard of Review
Under Fed. R. Civ. P. 72, a district judge may, given a
timely appeal, set aside the order of a magistrate judge on a
nondispostive motion if it is “clearly erroneous or is contrary
to law”. Fed. R. Civ. P. 72(a)). Under the “contrary to law”
prong, the district court reviews pure questions of law de novo.
PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10, 15 (1st Cir.
2010).
B. Discussion
The Seventh Amendment to the United States Constitution
guarantees a right to a jury trial in suits at common law. U.S.
Const. amend. VII; Fed. R. Civ. P. 38(a). Suits at common law
refer to suits in which legal rights are ascertained, as opposed
to suits in which equitable rights and remedies are at issue.

Chauffers, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S.

 
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 3 of 9

558, 564 (1990). To determine whether a claim is legal or
equitable in nature, courts engage in a two-prong inquiry based
on the nature of the issue and the remedy sought, wherein the
latter carries more weight. Id. at 565.

Plaintiffs aver that their claim is legal in nature because
they are not seeking recovery of a specifically identifiable
fund but instead seek recovery from defendants’ general assets.
Defendants respond that courts typically construe an ERISA claim
as primarily based on the law of trusts which is equitable in
nature. This Court agrees with defendants that in a suit such
as this one, in which a beneficiary brings a claim against a
plan fiduciary, ERISA typically treats the fiduciary as a

trustee and the plan as a trust. CIGNA Corp. v._Amara, 563 U.S.

 

421, 439 (2011). That means the appropriate jurisdiction is a

court of equity, not a court of law. Id.

Turning to the second prong of the inquiry (remedy sought),
plaintiffs claim they seek damages (in addition to other
equitable forms of relief) in an amount that would restore the
Plan to a position it would have occupied but for the breaches
of fiduciary duty. Plaintiffs argue that because they are
seeking to impose personal liability on the defendants who do
not possess the particular funds sought, they are seeking
monetary recovery from defendants’ general assets, thus

rendering their relief legal, not equitable.

-3-
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 4 of 9

Plaintiffs further assert that the Magistrate Judge erred
because she reviewed case law pertaining to 29 U.S.C. §
1132(a)(1)(B) (ERISA § 502(a) (1) (B)), not subsection (a) (2) of
that statute which is actually at issue. They further argue
that the Magistrate Judge’s reliance on dicta in Amara was

incorrect because the Supreme Court in Mertens v. Hewitt

 

Assocs., 508 U.S. 248 (1993) did not rely on a distinction
between fiduciaries and non-fiduciaries in determining that the
subject monetary relief was, in fact, legal in nature. Finally,
plaintiffs submit that because the monetary award they seek is
not incidental or intertwined with the requested injunctive
relief, it would be appropriate for the Court to bifurcate the

issues, reserving the equitable claims for itself.

Defendants respond that the decision in Amara makes clear
that an award of “make-whole relief” is equitable when sought
against an ERISA fiduciary. They offer three more persuasive
arguments, to wit: 1) that courts have relied on Amara to
conclude that fiduciary duty claims for monetary, make-whole
relief under ERISA § 502(a)(2) do not implicate the Seventh
Amendment’s jury guarantee, 2) that plaintiffs’ attempt to
distinguish Amara by emphasizing Mertens, Great-W. Life &
Annuity Ins. Co. v. Knudson, 534 U.S. 204 (2002) and Montanile
v. Bd. of Trustees of Nat. Elevator Indus. Health Benefit Plan,

136 S. Ct. 651 (2016) is misplaced because those cases involved

-4-
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 5 of 9

non-fiduciaries and 3) that the decision in Cunningham v.
Cornell Univ., No. 16-CV-6525 (PKC), 2018 WL 4279466 (S.D.N.Y.
Sept. 6, 2018) is not controlling because this Court is not
bound by Second Circuit law and other courts with factually
similar cases have struck analogous jury demands.

Plaintiffs contend, in essence, that by seeking monetary
relief for funds that are not in defendants’ possession, their
remedy must be legal in nature. That argument has been rejected

by several courts nationwide. See, e.g., Geneva Henderson, et

 

al., v. Emory University, et al., No. 1:16-02920-CAP, Doc. No.

 

127 (N.D. Ga. Feb. 28, 2018) (allowing defendants’ motion to

strike plaintiffs’ jury demand under Amara); Pledger v. Reliance

 

Trust Co., No. 1:15-CV-4444-MHC, Doc. No. 100 (N.D. Ga. Nov. 7,
2017) (rejecting plaintiffs’ reliance on Great—West and
Montanile and allowing defendants’ motion to strike a jury
demand in an ERISA § 502(a) (2) action); Gernandt v. SandRidge
Energy Inc., No. CIV-15-1001-D, 2017 WL 3219490, at *12 (W.D.
Okla. July 28, 2017) (distinguishing Montanile and finding no
right to a jury trial in a § 502(a) (2) action); Carver v. Bank

of New York Mellon, No. 15-CV-10180 (JPO), 2017 WL 1208598, at

 

*11-12 (S.D.N.Y. Mar. 31, 2017) (distinguishing Great-West and
striking jury demand because the plaintiffs’ monetary remedy for
their ERISA § 502(a) (2) claim was “equitable in nature”); Bell

vy. Pension Comm. of Ath Holding Co., LLC, No. 1:15-CV-02062-TWP-

 

- 5 -
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 6 of 9

MPB, 2016 WL 4088737, at *2 (S.D. Ind. Aug. 1, 2016)
(distinguishing Mertens, Great-West and Montanile with respect
to ERISA § 502(a)(2)); Perez v. Silva, 185 F. Supp. 3d 698, 703-
05 (D. Md. 2016) (finding that plaintiff's “reliance on Great—
West is misplaced for several reasons” and holding that the
plaintiff was not entitled to a jury for its § 502(a) (2) claim
“because the proposed remedies are equitable in nature”).

The Court finds that in this case defendants have the more

compelling argument. To be sure, Mertens, Great—West and

 

Montanile generally hold that, in certain circumstances not
present here, monetary relief may constitute a legal remedy even
if the claim lies in equity. In Mertens, the plaintiff sought
compensatory damages, not from a fiduciary under ERISA §
502(a) (2), but from a non-fiduciary under ERISA § 502({a) (3). 508
U.S. at 253-56. The plaintiff in Great-West similarly asserted
a claim under ERISA § 502(a) (3), when it sought to enforce a
contractual reimbursement provision against a beneficiary by
characterizing the relief as equitable restitution. 534 U.S. at
208. Finally, in Montanile, the plaintiff sought to recover
from a plan beneficiary under ERISA § 502(a) (3) based on the
plan’s subrogation clause. 135 S. Ct. at 655.

None of those Supreme Court cases, however, addresses the
ultimate question of whether an ERISA plaintiff has a right to a

jury trial under the Seventh Amendment. Rather, those cases

- 6 -
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 7 of 9

involve claims against a non-fiduciary pursuant to ERISA §
502(a) (3), not claims against a fiduciary under § 502(a) (2).
That distinction is critical because even if this Court were to
apply Great-West and Montanile with respect to § 502(a) (2),
those cases are distinguishable on the basis that the subject
plaintiffs were effectively seeking restitution from the plan
beneficiary based on a contractual obligation. For example, in
Great-West the Court noted that the funds at issue were not in

defendant’s possession and emphasized that

[t]he basis for petitioners’ claim is not that respondents
hold particular funds that, in good conscience, belong to
petitioners, but that petitioners are contractually
entitled to some funds for benefits that they conferred.

534 U.S. at 214. The Court’s emphasis on the “contractual
obligation to pay money” negates the applicability of Great-West
to this case where no similar contractual obligation exists. Id.
at 221. Montanile does not offer a different result. There,
the Court held that once the settlement funds were dissipated,
the plaintiff could no longer seek an equitable lien because it
was asserting “a personal claim against the wrongdoer” by
seeking recovery under a subrogation clause against the
defendant’s general assets. Montanile, 136 S.Ct. at 659

(internal citations and quotations omitted).

Moreover, it is worth noting that the Supreme Court did in

fact address an ERISA claim against a fiduciary (albeit with
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 8 of 9

respect to ERISA § 502(a)(3)), similar to plaintiffs’ claims

here, noting that

the fact that [ERISA] relief takes the form of a money
payment does not remove it from the category of
traditionally equitable relief. Equity courts possessed
the power to provide relief in the form of monetary
“compensation” for a loss resulting from a trustee’s breach
of duty, or to prevent the trustee’s unjust enrichment.

Amara, 563 U.S. at 441. Thus, because plaintiffs’ breach of
fiduciary claim pursuant to § 502(a)(2) is a form of monetary
relief against a fiduciary similar to that of a loss resulting
from the trustee’s breach of duty, as articulated in Amara, the
Court agrees with the Magistrate Judge and defendants that Amara
controls this action.

Finally, with respect to the decision in Cunningham, the
Court agrees that plaintiffs’ reliance on that decision is
inapt. In Cunningham, the district court was constrained by the
Second Circuit’s interpretation of Great-West under Pereira v.
Farace, 413 F.3d 330 (2d Cir. 2005), where the Second Circuit
broadly read Great-West to hold that a defendant must possess
the funds at issue for the remedy of equitable restitution to
lie. 413 F.3d 340. But even under that interpretation, the
Cunningham court noted that the Pereira court may have “over-
read” Great-West in applying its dictum and thus it felt
constrained to follow it. Cunningham, No. 16-CV-6525 (PKC), 2018

WL 4279466, at *4 (S.D.N.Y. Sept. 6, 2018). This Court is not
Case 1:16-cv-11620-NMG Document 231 Filed 08/08/19 Page 9 of 9

similarly constrained and chooses to follow numerous other
district courts that have allowed defendants’ motions to strike

the jury demand. See Divane v. Northwestern Univ., 2018 WL

 

1942649, at *2-3 (N.D. Ill. Apr. 25, 2018); Clark v. Duke Univ.,

 

No. 16-cv-1044, ECF No. 107 at 1-2 (M.D.N.C. June 11, 2018);

Henderson v. Emory Univ., No. 1:16-cv-02920-CAP, ECF No. 127 at

 

14 (N.D. Ga. Feb. 28, 2018).

ORDER
For the foregoing reasons, the order of Magistrate Judge
Bowler with respect to defendants’ motion to strike the jury

demand (Docket No. 187) is AFFIRMED.

So ordered.

DV Miami MGAE.

Nathaniel M. Gorton
United States District Judge

Dated August S, 2019
